Name: Commission Regulation (EEC) No 2355/92 of 7 August 1992 re-establishing the levying of customs duties on products of categories 67 and 76 (order No 40.0670 and 40.0760), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 12. 8 . 92 Official Journal of the European Communities No L 229/11 COMMISSION REGULATION (EEC) No 2355/92 of 7 August 1992 re-establishing the levying of customs duties on products of categories 67 and 76 (order No 40.0670 and 40.0760), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of cateogries 67 and 76 (order No 40.0670 and 40.0760), originating in Pakistan, the relevant ceiling amounts to 85 and 169 tonnes respec ­ tively ; Whereas on 5 February 1992 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 of 3 December 1991 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90 , shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Order No Category(unit) CN code Description 40.0670 67 5807 90 90 Knitted or crocheted clothing accessories other than for babies, household linen of all kinds, knitted or crocheted, curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted blan ­ kets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories (tonnes) 611300 10 6117 10 00 6117 20 00 611780 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 I 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 \ ex 6302 60 00 (l) OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7 . 2 . 1992, p. 1 ). No L 229/ 12 Official Journal of the European Communities . 12 . 8 . 92 Order No Category(unit) CN code Description 40.0670 (cont 'd) 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0760 76 (tonnes) 6203 22 10 6203 23 10 6203 29 1 1 6203 32 10 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 1 1 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 Men's or boys' industrial or occupational clothings other than knitted or crocheted ; women's or girls' aprons, smock-overals and other industrial or occupational clothing, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992 . For the Commission Jean DONDELINGER Member of the Commission